DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al [US 20020130771 A1] in view of You et al [CN 103818203 A].
As for claim 1¸ Osborne discloses a tire pressure monitoring system for a tractor-trailer, the tractor-trailer comprises a tractor and a trailer, the tractor and the trailer having a plurality of wheels (Figure 2), the tire pressure monitoring system comprising: 
a plurality of tire pressure detectors disposed on each of the wheels, respectively, each of the tire pressure detectors detecting a tire pressure status of the corresponding wheel and accordingly generating a tire pressure information (12, paragraph 0065), each of the tire pressure detector having an identification code (paragraph 0088; unique identifying number) and a wheel code (paragraph 0088, wheel installation location a#w#), the wheel code of each of the tire pressure detectors indicating a position of the corresponding wheel (paragraph 0088), the tire pressure information being transmitted through a wireless transmission; and a monitoring device disposed on the tractor and receiving the tire pressure information (paragraphs 0091-0093).
Osborne does not specifically disclose that the wheel code information is transmitted through a wireless transmission.  However, Osborne shows that the wheel code information can be downloaded and/or stored in the pressure detector (WMA; paragraphs 0231-0234).  You discloses that it was known in the art to use a setting tool for storing position information in a memory of a tire pressure sensor so that the tire pressure sensor can automatically emit a signal with said position information (see Abstract).  Since Osborne discloses downloading wheel code (position) information to the tire pressure sensor (WMA) it would have been obvious to the skilled artisan to transmit the wheel code information to a monitoring device as taught by You so that the position information could be provided to the monitoring device along with corresponding tire pressure information.  The selection of what data to transmit is viewed as a matter of engineering preference that would be left to the artisan.
As for claim 2¸ each of the tire pressure detectors has a wireless transmission module and a central processing module, the wireless transmission module and the monitoring device being wirelessly connected, the central processing module controlling the wireless transmission module to periodically transmit the tire pressure information and the wheel code of the corresponding tire pressure detector to the monitoring device according to a launch cycle (Osborne, paragraphs 0040 and 0180-0181).
As for claim 3, the claim is interpreted and rejected using the same reasoning as claim 2 above.
Claims 8 and 9 are interpreted and rejected using the same reasoning as claim 1 above.  Further, the selection of wheel codes is viewed as a matter of engineering preference that would be left to the artisan.  The skilled artisan would have good reason to distinguish the tires on the tractor from those of the tires on the trailer.
Claim 14 is interpreted and rejected using the same reasoning as claim 1 above.

Allowable Subject Matter
Claims 4-7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684